Case 2:20-mc-51567-BAF-DRG ECF No. 11, PageID.33 Filed 03/29/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

AIMEE FARSAKIAN,

        Plaintiff,                                                  Civil Action No. 20-MC-51567

vs.                                                                 HON. BERNARD A. FRIEDMAN

PHOENIX SANDS SURGICAL
ASSOCIATES PLLC, et al.,

      Defendants.
__________________________/

                 OPINION AND ORDER GRANTING IN PART AND DENYING
                 IN PART PLAINTIFF’S MOTION TO ENFORCE JUDGMENT

                 This matter is presently before the Court on plaintiff’s “motion for proceedings

supplemental to judgment” [docket entry 10]. Plaintiff seeks to seize the property of defendants Quantum

Business Solutions, LLC; Quantum Ventures, LLC; and Quantum Ventures Holdings, LLC in order to

satisfy the judgments in the underlying case. The underlying case was heard in the District of Arizona and

the judgments have been certified and registered with this Court. See docket entries 1 and 5.

                 In the instant motion plaintiff requests

                 that the Court enter an Order that, pursuant to Fed. R. Civ. P. 69 and (by
                 extension) MCL 600.6104, does the following: (A) Prevents the transfer,
                 disposition, or alienation of Defendants’ Quantum Ventures Holdings,
                 LLC, Quantum Ventures, LLC, and Quantum Business Solutions, LLC
                 non-exempt assets until further Order of the Court; and, (B) further orders
                 the U.S. Marshal[] to seize according to law, any of the nonexempt
                 property of Defendants, Quantum Ventures Holdings, LLC, Quantum
                 Ventures, LLC, and Quantum Business Solutions, LLC, as will be
                 sufficient to satisfy the plaintiff’s Judgment, costs, and any statutory fees
                 and expenses.

Pl.’s Mot. at PageID.22-23. Plaintiff adds that “[i]n light of Judgment-Debtors’ refusal to voluntarily pay

any amount toward the Judgment, Plaintiff is justly fearful that Judgment-Debtors have taken and/or will

take action to place their assets outside of the reach of Plaintiff or to otherwise confound Plaintiff’s
Case 2:20-mc-51567-BAF-DRG ECF No. 11, PageID.34 Filed 03/29/21 Page 2 of 3




post-judgment collection efforts.” Id. at PageID.22.

                 Fed. R. Civ. P. 69 states that “[a] money judgment is enforced by a writ of execution” and

that the “procedure on execution—and in proceedings supplementary to and in aid of judgment or

execution—must accord with the procedure of the state where the court is located, but a federal statute

governs to the extent it applies.” As to Michigan state procedure, MICH. COMP. LAWS § 600.6104 states

the following:

                 After judgment for money has been rendered in an action in any court of
                 this state, the judge may, on motion in that action or in a subsequent
                 proceeding:

                 (1) Compel a discovery of any property or things in action belonging to
                 a judgment debtor, and of any property, money, or things in action due to
                 him, or held in trust for him;

                 (2) Prevent the transfer of any property, money, or things in action, or the
                 payment or delivery thereof to the judgment debtor;

                 (3) Order the satisfaction of the judgment out of property, money, or other
                 things in action, liquidated or unliquidated, not exempt from execution;

                 (4) Appoint a receiver of any property the judgment debtor has or may
                 thereafter acquire; and

                 (5) Make any order as within his discretion seems appropriate in regard
                 to carrying out the full intent and purpose of these provisions to subject
                 any nonexempt assets of any judgment debtor to the satisfaction of any
                 judgment against the judgment debtor.

                 The court may permit the proceedings under this chapter to be taken
                 although execution may not issue and other proceedings may not be taken
                 for the enforcement of the judgment. It is not necessary that execution be
                 returned unsatisfied before proceedings under this chapter are
                 commenced.

                 Plaintiff has previously filed three requests that the Court issue writs of execution in this

matter. See docket entries 4, 6, and 8. The Court denied each of plaintiff’s prior requests for failure to

specify the property to be seized and failure to provide defendants with notice that she was seeking such



                                                      2
Case 2:20-mc-51567-BAF-DRG ECF No. 11, PageID.35 Filed 03/29/21 Page 3 of 3




a writ. Plaintiff’s instant request that the Court order the U.S. Marshal to seize defendants’ property fails

to resolve either issue. Consequently, the Court shall deny this aspect of plaintiff’s motion.

                However, given defendants’ refusal to voluntarily satisfy the outstanding judgments, the

Court finds plaintiff’s concerns regarding her ability to collect to be reasonable. The Court shall thus grant

her request that the Court prevent the “transfer, disposition, or alienation of Defendants’ . . . non-exempt

assets until further Order of the Court.” Accordingly,



                IT IS ORDERED that plaintiff’s motion to enforce judgment is granted in part and denied

in part as follows: Defendants Quantum Business Solutions, LLC; Quantum Ventures, LLC; and Quantum

Ventures Holdings, LLC are hereby prohibited from transferring, dispossessing, or alienating their non-

exempt assets until further order of the Court. Plaintiff’s request that the Court order the U.S. Marshal to

seize defendants’ property is denied.



                IT IS FURTHER ORDERED that if plaintiff files a motion for a writ of execution, she

must specify what property is to be seized and provide defendants with notice of the filing.




                                                  s/Bernard A. Friedman
                                                  BERNARD A. FRIEDMAN
Dated: March 29, 2021                             SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan




                                                      3
